      Case 2:16-cv-00746-MRH Document 125 Filed 11/28/18 Page 1 of 1
                        UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


THOMAS LUCA JR., individually and on behalf of
all others similarly situated,

                               Plaintiff,                     Civil No. 2: l 6-cv-00746 (MRH)

                       V.

WYNDHAM HOTEL GROUP, LLC and
WYNDHAM HOTELS AND RESORTS, LLC,

                               Defendants.


                                      [ri§I §§Lb) ORDER

       Upon consideration of Defendants' Motion t;;gtend       cle   Limits and to File Documents

Under Seal, and for good cause shown, it is thi;s day of           OI.MN'~2018:

       ORDERED that Defendants' motion is GRANTED; AND

       FURTHER ORDERED that

       (i)     Defendants may submit a brief in opposition to plaintiff's motion for class

               certification not to exceed 25 pages;

       (ii)    Plaintiff may submit a reply brief in support of his motion for class certification

               not to exceed 20 pages; and

       (iii)   Defendants' opposition to plaintiff's motion for class certification may be filed

               under seal. Defendants shall make arrangements with the Clerk of Court to make

               the filing in accordance with this Court's




   Thl1 Order authorizing the filing of certain
   materials under seal is provisional in that it            Mark R. Hornak
   may be vacated or modified, in whole or in                United States District Judge
   part, at any time for good cause shown upon
   the motion of any party (or any other person
  with a recognized interest as to such mat-
  ters), or by the Court upon its own motion.
  /s/ Mark R. Hornak, U.S. District Judge
